DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-6) Species A (Fig. 6) in the reply filed on 09/21/2021 is acknowledged.  The traversal is on the ground(s) that all of the claims are related apparatus claims and could be examined together without placing any undue burden on the examiner.  This is not found persuasive because the Requirement for Restriction pointed out multiple reasons for undue burden: 
Group I being classified in H01M 8/0284 and Group II being classified in H01M 8/0258.
Both groups having different features requiring disparate search and consideration:
Group I requires a case containing a cell stack body including an electrically insulating layer provided on the inner surface of the case.
Group II requires a reactant gas passage formed in each of a pair of metal separators, and requires a hole forming edge of an outer film around the reactant gas passage to protrude inside inner ends of hole forming edges of the pair of metal separators around the reactant gas passage.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group II, there being no allowable generic or linking claim. Non-elected Species B does not have any associated non-generic claims.  Applicant timely traversed the restriction (election) requirement in the reply filed on 09/21/2021.

Claim Status
Claims 1-9 are currently pending.
Claims 7-9 have been withdrawn.
Claims 1-6 have been examined on the merits in this office action.
	
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 should state “an outer peripheral end of the outer film protrudes outside of outer peripheral ends of the pair of metal separators over an entire periphery”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al (US 20090291350 A1) as evidenced by Poly Fluoro Ltd (Polyphenylene Sulfide (PPS) - A robust polymer with multiple applications).
Regarding claim 1, Ishida discloses a fuel cell stack (fuel cell 10 in Fig. 1) comprising a cell stack body including a plurality of stacked power generation cells (plurality of unit cells 12 in Fig. 1, [0024]), the power generation cells each including a membrane electrode assembly (membrane electrode assembly 14 in Fig. 2) and a pair of metal separators (first metal separator 16 and a second metal separator 18 in Fig. 2) provided on both sides of the membrane electrode assembly, the membrane electrode assembly including an electrolyte membrane (electrolyte film 61 in Fig. 2), and electrodes (cathode 28, anode 30 in Fig. 2) provided on both sides of the electrolyte membrane ([0037]-[0041]). 
Ishida further discloses wherein a frame shaped outer film (resin frame reinforcement member 32 in Fig. 2) having a substantially constant thickness (thickness considered substantially constant given the lack of any parameter defining “substantially” in the instant disclosure) is provided on an outer peripheral side of a power generation surface of the membrane electrode assembly (“A resin frame reinforcement member 32 (reinforcement membrane) is formed integrally with both surfaces of the outer end of the solid polymer electrolyte membrane 26” [0043]); and an outer peripheral end of the outer film protrudes outside of outer peripheral ends of the pair of metal separators over entire periphery (see Fig. 2).
Ishida discloses the outer film can be PPS ([0043]). Poly Fluoro Ltd teaches PPS (polyphenylene sulfide) is known to have excellent electrical insulation properties (page 5), therefore the outer film is inherently electrically insulating.

claim 2, Ishida discloses all of the limitations of claim 1 as set forth above. Ishida discloses wherein the outer film is held between the outer peripheral ends of the pair of metal separators (the outer film is held between the outer peripheral ends of the pair of metal separators by way of a first seal member 52 provided in the outer ends of the surfaces 16a, 16b of the first metal separator 16 and a second seal member 54 provided in the outer ends of the surfaces 18a, 18b of the second metal separator 18, Fig. 2, [0056]).

Regarding claim 6, Ishida discloses all of the limitations of claim 1 as set forth above. Ishida discloses wherein in all of the power generation cells, the outer peripheral end of the outer film protrudes outward from the pair of metal separators by same protruding length as each cell in the stack includes an MEA, resin frames, and separators as shown in Fig. 2, therefore, it would be understood by one of ordinary skill in the art that the length at which the outer film would protrude outward from the pair of metal separators would be the same throughout all cells in the stack

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al (US 20090291350 A1) as evidenced  by Poly Fluoro Ltd (Polyphenylene Sulfide (PPS) - A robust polymer with multiple applications) as applied to claim 1, and further in view of Fly et al (US 20090197147 A1).
Regarding claim 3, Ishida discloses all of the limitations of claim 1 as set forth above. Ishida discloses wherein each of the pair of metal separators is provided with seal members (52 and 54 in Fig. 2) extending along, and around an outer peripheral end of each of the pair of metal separators, and the outer film is held between the outer beads of the pair of metal separators (the outer film is held between the outer peripheral ends of the pair of metal separators by way of a first seal member 52 provided in the outer ends of the surfaces 16a, 16b of the first metal separator 16 and a second seal member 54 provided in the outer ends of the surfaces 18a, 18b of the second metal separator 18, Fig. 2, [0056]).
 Regarding the limitation “configured to prevent leakage of fluid to outside from a space between each of the pair of metal separators and the membrane electrode assembly”, this limitation is considered an intended use limitation. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). It is well known in the fuel cell art to provide sealing members to prevent the leakage of fluid to the outside of a fuel cell from a space between each of the pair of metal separators and the membrane electrode assembly. The sealing members of Ishida would be capable of preventing the leakage of fluid to the outside of a fuel cell from a space between each of the pair of metal separators and the membrane electrode assembly as they close off the space between each of the pair of metal separators and the membrane electrode assembly from the outside of the fuel cell
Ishida does not disclose the seal members are an outer bead.

Fly teaches a bead seal (50 in Figs. 2-3) is formed by stamping a metal sheet and is located adjacent an outer edge of the sheet ([0034]). Fly teaches the bead seal has a generally arcuate shape and the arcuate shape provides an elastic response to a load in a direction normal to an upper sealing surface ([0035]). Fly teaches the arcuate shape provides for an increase in contact area at a sealing surface (62 in Fig. 3) as the clamping force on a fuel cell stack is increased and the bead seals deflect; the increasing contact area between adjacent sealing surfaces minimizes the rate of increase in contact pressures and provides a more uniform distribution of the contact pressure as compared to the typical flat bead seal ([0040]). Fly teaches the use of the bead seals militates against damaging the components and facilitates a use of thinner components ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Fly within the fuel cell stack of Ishida and substituted the seal members of Ishida with an outer bead, such as the bead seal of Fly, extending along, and around an outer peripheral end of each of the pair of metal separators, .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al (US 20090291350 A1) as evidenced  by Poly Fluoro Ltd (Polyphenylene Sulfide (PPS) - A robust polymer with multiple applications) as applied to claim 1, and further in view of Zerfass et al (US 20070231664 A1).
Regarding claim 4, Ishida discloses all of the limitations of claim 1 as set forth above. Ishida does not disclose the fuel cell stack further comprising a case containing the cell stack body, wherein an electrically insulating layer is provided in a part of an inner surface of the case which covers an outer peripheral end of the outer film in a direction perpendicular to a stacking direction of the cell stack body.
Zerfass teaches a fuel cell stack (100 in Fig. 1) can be arranged in an external housing (174 in Fig. 7) in order to cut off oxidizing agent chambers (142 in Fig. 7) from the surrounding atmosphere ([0140]). Zerfass teaches the inner surface of the external housing (174) facing housings (106 in Fig. 1) of the fuel cell units (102 in Figs. 1 and 7) is provided with an insulating layer (178 in Fig. 7) consisting of a material which is electrically insulating at the operating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Zerfass within the fuel cell stack of Ishida and provided a case to contain the cell stack body, wherein an electrically insulating layer is provided in a part of an inner surface of the case, such as is taught by Zerfass. This modification would be made in order to cut off structures of the fuel cell stack from the surrounding atmosphere and ensure electrical insulation between the case and the fuel cell stack if the outer film (or sealing members provided on the pair of metal separators) becomes damaged and exposes the solid polymer electrolyte membrane (or pair of metal separators) to the case. 
Regarding the limitation “which covers an outer peripheral end of the outer film in a direction perpendicular to a stacking direction of the cell stack body”, Zerfass teaches the inner surface of the external housing (174) facing housings (106 in Fig. 1) of the fuel cell units (102 in Figs. 1 and 7) is provided with an insulating layer (178 in Fig. 7), therefore one of ordinary skill in the art would necessarily expect the insulation layer of modified Ishida to cover the outer  peripheral end of the outer film in a direction perpendicular to a stacking direction of the cell stack body.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al (US 20090291350 A1) as evidenced  by Poly Fluoro Ltd (Polyphenylene Sulfide (PPS) - A robust polymer with multiple applications) in view of Zerfass et al (US 20070231664 A1) as applied to claim 4, and further in view Morinaga et al (US 20180083301 A1).
Regarding claim 5, modified Ishida discloses all of the limitations of claim 4 as set forth above. Modified Ishida does not meet the limitation wherein the outer peripheral end of the outer film is spaced from the insulating layer.
Morinaga teaches a fuel cell case (20 in Fig. 1) includes an upper plate (22 in Fig. 1), four side plates (23 in Fig. 1) and a lower plate (25 in Fig. 1) and forms a first space (S1 in Fig. 1) to place a fuel cell (10 in Fig. 1) therein ([0025]). Morinaga teaches the a gap is formed between the upper plate of the fuel cell case and the fuel cell, and a gap is also formed between the lower plate of the fuel cell case and the fuel cell ([0025]). Morinaga teaches gap between the fuel cell and the upper plate is made such that the fuel cell does not hit against the upper plate by vibration during driving of a vehicle in which the fuel cell is disposed, and so that the fuel cell is not broken even in the case of a collision of the vehicle ([0025]).
While Ishida does not explicitly disclose the fuel cell stack is used in a vehicle, Ishida does disclose that normally a predetermined number of unit cells are stacked together to form a fuel cell stack, and the fuel cell stack is mounted in a vehicle ([0004]), therefore one of ordinary skill in the art would necessarily choose to utilize the fuel cell stack of Ishida within a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Morinaga within the fuel cell stack of modified Ishida and provided the outer peripheral end of the outer film to be spaced from the insulating layer with the expectation that fuel cell would not hit against the insulating layer of the case containing the cell stack body during driving of a vehicle and with the expectation the fuel cell could be prevented from being broken even in the case of a collision of the vehicle.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kageyama et al (US 20190341634 A1).
Kageyama teaches in a fuel cell stack (FS), a stack (A) includes single cells (C) comprising a frame (2) that holds an outer periphery of a membrane electrode assembly (1) and a pair of separators (3, 4) disposed on opposite faces of the membrane electrode assembly and the frame (Fig. 1A-2C, [0022]). Kageyama teaches the frame is constituted by an insulative thin film, e.g. a plastic film. ([0024]). Kageyama teaches the frame of each single cell comprises protrusions (11) that protrude outward from the outer periphery of a frame body (2A) that constitutes the frame, beyond the outer peripheral edges of the separators (Fig. 1A-2C, [0019], [0029]). Kageyama teaches in the fuel cell stack, when the stack is housed in a case (50), the protrusions intervene between the end faces of the separators and the case (shown in FIG. 2C, [0036]). Kageyama teaches this allows the protrusions to prevent a contact between the separators of each of the single cells and a contact between the end faces of the separators and the case so as to prevent a short circuit ([0037]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729